Jenks, J.:
I am far from saying that “ Sandford and Parsons Avenues, Flushing,” might not fall within the term “ destination.” But that is-not the question. It is rather whether “ Flushing, via Jackson Avenue,” is a compliance with the. ordinance in that respect. The purpose of the ordinance undoubtedly is to enable proposed passengers to board the car which will carry them to the place they *444seek. The placard is like a signboard on a road, its purpose being-to direct the traveler. The court may take judicial notice that. Flushing was once the name of a village and town in the county of Queens, now merged in the city of New York. It is still presumably a popular description of the territory formerly within that village or town, and, as so used, indicates a particular part Of that city.. If a card bear the placard “ Flushing,” is it not a sufficient-description of the destination to inform the passenger who desires, to travel to a place within the territory formerly within that village, or town that the car will take him there ? If I speak of a city as-my .destination, I do not necessarily mean that my journey is to end at the first reached bounds of that city, but the term is an apt: description if my proposed journey is to end at the heart of the city or even at its uttermost limit.
On the other hand, I do not believe that by the use of the placard “Flushing, via Jackson Avenue,” the company, though that, particular route extended into Flushing, could contend that its destination need be the first boundary line of that place. Of course, if" the route of the car was wholly within a place known as Flushing, the placard would be meaningless, but when, as in this case, the car-started in the territory of one former city and village and traveled, to another, I think that the description was a sufficient and substantial compliance with the ordinance.
As to the second alleged violation, I think that the defendant has-not proved that compliance with the ■ ordinance was impossible by reason of any accident. True, the traffic was delayed in consequence of an accident to another car, but the transfer was compelled because the inspector or other official thought that he could serve, the greatest good of the greatest number of proposed passengers, at the expense of those who were actually passengers entitled to be, carried to the end of their respective journeys. Accident, then, did. not make the continuous travel of the car impossible.
The judgment should be modified in accord with this opinion,, and as modified affirmed, without costs.
Bartlett, Woodward, Hirschberg and Hooker,- JJ., concurred..
Judgment of the Municipal Court modified in accordance with, opinion of Jenks, J., and as modified affirmed, without costs.